DETAILED ACTION
This office action is in response to an amendment filed 2/8/2022 wherein claims 1-20 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered.
Applicant has amended the claims such that the claims are no longer interpreted under 35 U.S.C. 112(f).
Applicant’s arguments with respect to the prior art rejections have been fully considered but are directed to newly amended language, which is addressed below. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-10, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furihata et al. (US 2021/0004009) (hereinafter Furihata) in view of Taylor (US 2019/0196480).

In regard to claim 1, Furihata discloses an information processing apparatus for determining control values for controlling a position of a vehicle [¶0069; traveling control system for a transport vehicle (hereinafter, referred to as an AGV). ¶0101;  AGV 1 travels in an operation region in accordance with pre-stored map data and route data while pulling the bogie 2] for conveying a cargo [¶0069; cargo is loaded onto or unloaded from the bogie 2], the information processing apparatus comprising: 
	one or more processors [¶0071; information processing device 4 is a computer for managing the operation of the AGV 1] configured to function as: 
	an acquisition unit configured to acquire first information for identifying a three- dimensional shape of the cargo [¶0110; states of the AGV 1 and the bogies 2 c and 2 d are acquired based on the detected characteristic units 22 and 25 (step S14)... acquired positions of the AGV 1 and the bogies 2 c and 2 d into three-dimensional coordinates... three-dimensional coordinates while adding a height (Z) with respect to the travel route R to coordinates (X, Y) on the map data. ¶0136;  three-dimensional positions, including a height with respect to the travel route R, of the AGV characteristic unit 22 and the bogie characteristic unit 25 can be separately detected. ¶0072; information processing device 4 acquires various modes of the bogie 2 such as the number of the bogie 2 pulled by the AGV 1, a shape and a dimension of the bogie 2, a state of the cargo loaded on the bogie 2, and a total length from the AGV 1 at front to the last bogie 2. ¶0098; number, shape, and dimension of the bogie 2 pulled by the AGV 1] based on a captured first image of the cargo [¶0072; Based on an image imaged by the camera 3 to be described later, the information processing device 4 acquires various modes of the bogie 2 such as the number of the bogie 2 pulled by the AGV 1, a shape and a dimension of the bogie 2, a state of the cargo loaded on the bogie 2, and a total length from the AGV 1 at front to the last bogie 2. ¶0087;  camera 3 includes a lens, a CCD, a wireless communication unit (not shown), and the like, and outputs image data obtained by imaging the AGV 1 and the bogie 2 on the travel course], and second information for identifying a distance between an object in the an environment where the vehicle moves and the vehicle including the cargo [¶0078; laser sensor 11 included in the AGV 1 is provided in front of the AGV 1, and measures a distance from the AGV 1 to an obstacle] ... a three-dimensional map representing [¶0110; three-dimensional coordinates on the map data].
	Furihata does not explicitly disclose second information for identifying a distance between an object in the an environment where the vehicle moves and the vehicle including the cargo by using a three-dimensional map representing three-dimensional image features of the environment generated based on a captured second image of the environment; and a determination unit configured to, based on the first information and the second information, determine the control values for preventing the cargo and the object from coming closer than a predetermined distance. However Taylor discloses,
	an acquisition unit configured to acquire first information for identifying a three- dimensional shape of the cargo [¶0039; a size of the vehicle, a load carried by the vehicle, and/or a task assigned to the vehicle, among other factors] ... second information for identifying a distance between an object in the an environment where the vehicle moves and the vehicle including the cargo [¶0118; footprints 823 and 825 each intersect with object 808 c... distance of object 808 a. ¶0143; vehicle speed buffers may be used to detect whether any of footprints 811-825 are within a second threshold distance (i.e., a speed threshold distance) of the objects within the environment. ¶0111; vehicle footprint indicating an area within a map of the environment to be occupied by the vehicle at the respective position. The map may indicate the first object within the environment. ¶0136;  first ordinal position may be one that corresponds to a vehicle footprint that is within the threshold distance of any one of the multiple intersecting obstacles] by using a three-dimensional map representing three-dimensional image features of the environment [¶0111-¶0112; map may indicate the first object ... representations of physical features within the environment detected by the sensors... map may represent the environment in three dimensions, and may therefore represent a volume of space centered around the vehicle] generated based on a captured second image of the environment [¶0037; map of the environment may be determined based on data from sensors on the vehicle, sensors on other vehicles, and/or sensors within the environment, and may indicate objects within the environment. ¶0112; map may be determined based on data from sensor 806, other sensors on other vehicles within the environment, or other sensors positioned at fixed locations within the environment. ¶0070; sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. ¶0078;  Device sensor(s) 338 can include one or more sensors that can provide data related to controlling and/or operating robotic device(s) 120. The data can provide information about an environment about robotic device(s) 120, such as but not limited to, localization information, position estimates, and mapping data. For example, device sensor(s) 338 can include one or more lasers (e.g., two-dimensional (2D) lasers, safety lasers, laser scanners), cameras]; and 
	a determination unit configured to, based on the first information [¶0121;  physical and kinematic properties of vehicle 800 (e.g., speed, mass, load carried, etc.). ¶0147;  larger thresholds may provide additional clearance for any portions of the load extending beyond the physical size of the vehicle] and the second information [¶0074; localization component can read data from vehicle sensors and integrate prior state information of robotic device 120 to determine a pose of robotic device 120. The pose can be determined relative to one or more detected landmarks/points of interest, such as pallets or other objects. ¶0053; location information about one or more positions of one or more obstacles from obstacle detection subsystem 134. ¶0112-¶0113; map may represent a threshold extent of the environment around the vehicle (e.g., a 10 meter by 10 meter square centered around the vehicle)... map may be represented as an occupancy grid that includes a number of cells that represent corresponding areas in the environment...  Cells with obstacles may represent physical features within the environment, including fixed, movable, and mobile objects. Table 1; obstacle proximity], determine the control values for preventing the cargo and the object from coming closer than a predetermined distance [¶0039; vehicle footprints may be used as a filter to identify which of the objects indicated by the map are potential obstacles. Specifically, intersections between the vehicle footprints and the objects may be determined to identify expected collisions... buffer region may be placed around each of the objects identified as an obstacle. The buffer region may operate to enforce a minimum distance (i.e., a first threshold distance) away from the obstacle at which the vehicle is to stop to avoid colliding with the obstacle. The minimum distance may be based on a size of the obstacle, a type or classification of the obstacle, a speed of the vehicle, a size of the vehicle, a load carried by the vehicle, and/or a task assigned to the vehicle, among other factors. ¶0118-¶0124; object 808 c, with which vehicle 800 is predicted to collide, surrounded by a buffer 826 (i.e., an obstacle buffer). The buffer may be a circle having a radius equal to the threshold distance (i.e., a first threshold distance or a collision threshold distance). ¶0133-¶0136; control system may cause the vehicle to follow the executable path portion... path may thus be trimmed to stop the vehicle at least the buffer distance away from the closest one of the multiple intersecting obstacles. ¶0054; Servo drives 152 can receive control signals, such as trajectories 144, from onboard software 130, and can provide electric current to the servomechanism(s) to produce motion proportional to the control signals. ¶0143; When the control system determines, for example, that footprint 813 is situated within the second threshold distance of object 808 a, but does not intersect with object 808 a itself, a speed of vehicle 800 at position 812 may be limited to a first speed limit].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Furihata with the control as disclosed by Taylor in order to provide safe autonomous navigation wherein collisions can be avoided by ensuring buffer distance is maintained between the vehicle and unexpected objects [Taylor ¶0001-¶0004, ¶0034-¶0038, ¶0137-¶0142]. As noted by Taylor, autonomous vehicle navigation is desirable in warehouse situations and controlling the vehicle in the disclosed manner such that a minimum distance exists between the vehicle/cargo and nearby objects allows for safe and autonomous vehicle navigation. 
	Specifically, Furihata discloses a transport vehicle for carrying cargo/products. One or more sensors, including cameras, capture images of the vehicle wherein the vehicle carries a bogie and a load thereon (either of which can be considered "cargo"). As noted above, the sensor data is used to generate characteristic information such as the shape and dimensions of the bogie/load. The characteristic can be determined in a three-dimensional coordinate system wherein one of the coordinates represents height and thus the shape is determined in three dimensions. The shape/characteristic information is used to navigate the vehicle. Although Furihata discloses determining distances between the vehicle and surrounding objects as well as using a three-dimensional map for navigation, Furihata does not explicitly disclose determining the distance using a three-dimensional map. Additionally, Furihata does not explicitly disclose preventing the bogie/load from coming closer than a predetermined distance.  


In regard to claim 3, Furihata in view of Taylor discloses the information processing apparatus according to claim 1. Furihata in view of Taylor further discloses, 
	wherein the acquisition unit acquires a position of the vehicle based on the second image [Furihata ¶0108; a position (in other words, coordinates on the map data) and a direction on the travel course, by recognizing the AGV characteristic unit 22 from the image data imaged by the camera 3. Taylor ¶0078; Device sensor(s) 338 can include one or more sensors that can provide data related to controlling and/or operating robotic device(s) 120. The data can provide information about an environment about robotic device(s) 120, such as but not limited to, localization information, position estimates, and mapping data... device sensor(s) 338 can include... cameras], and wherein the determination unit determines the control values for reaching a predetermined destination position from the position of the vehicle [Furihata ¶0071-¶0074;  information processing device 4 creates route data (in other words, route information) based on map data (in other words, map information) of a travel course or an operation plan of the AGV 1 from measurement data of the travel course received from the AGV 1. ¶Taylor ¶0046; Localization subsystem 132 can generate position estimates of the robotic device and/or other objects that can be used to localize the robotic device, assist the robotic device in following a path, such as asynchronous paths 116, and/or assist the robotic device in following a trajectory, such as trajectories 140. Taylor ¶0049; one or more trajectories can be used to describe how robotic device 120 can travel from starting point SP to an ending point EP in a time-variant manner].
	See claim 1 for motivation to combine. 

In regard to claim 4, Furihata in view of Taylor discloses the information processing apparatus according to claim 1. Furihata further discloses, 
	wherein the first information is information indicating a size of the cargo in a height direction [¶0110; positions of the AGV 1 and the bogies 2 c and 2 d are converted, based on a relationship between pixel coordinates of positions (centers) of the AGV 1 and the bogies 2 c and 2 d on the image data and three-dimensional coordinates on the map data obtained by imaging the AGV 1 and the bogies 2 c and 2 d by the cameras 3, into three-dimensional coordinates while adding a height (Z) with respect to the travel route R to coordinates (X, Y) on the map data. ¶0136].

In regard to claim 6, Furihata in view of Taylor discloses the information processing apparatus according to claim 1. Furihata in view of Taylor further discloses, 
	wherein the first information is information indicating a size of a portion of the cargo protruding from the vehicle in a width direction [Taylor ¶0121; physical and kinematic properties of vehicle 800 (e.g., speed, mass, load carried, etc.). Taylor ¶0115; pose (i.e., position and orientation) of footprints 811-825 may be determined based on the physical size of vehicle 800 (e.g., mass and volume). Taylor ¶0147; portions of the load extending beyond the physical size of the vehicle. Taylor ¶0151; control system may further determine that footprints 1123 and 1125 each intersect with body 1104 of vehicle 1102. Intersection of body 1104 with footprints 1123 and 1125 may thus serve as a proxy signal to indicate that body 1104 of vehicle 1102 constitutes an obstacle having difficult-to-detect parts protruding therefrom. Furihata ¶0110. Furihata ¶0092; arithmetic processing unit 14 determines more specific numerical values such as dimensions and weights of the AGV 1 and the bogies 2 a and 2 b with reference to the mode table described above. For example, various pieces of information such as a length L, a width W, and a weight of the AGV 1 are determined as shown in FIG. 3. Similarly, various pieces of information such as a length La, a width Wa, and a weight of the first bogie 2 a are determined as shown in FIG. 4, and various pieces of information such as a length Lb, a width Wb, and a weight of the second bogie 2 b are determined].
	Furihata discloses in ¶0110 that the entire bogie and cargo can be determined in three-dimensions and thus one of ordinary skill would readily appreciate that a size of any cargo relative the vehicle, including a portion protruding from the vehicle in a width direction can be readily known. Taylor additionally discloses determining portions of the load extending beyond the size of the vehicle as well as determining vehicle and load size thus Taylor similarly discloses information indicating the size of the cargo in the width direction relative to the vehicle width. Additionally, as described in ¶0114-¶0125 of Taylor, vehicle footprints are determined wherein the vehicle footprints indicate the entire area that the vehicle occupies including the load. See claim 1 for motivation to combine. 

In regard to claim 7, Furihata in view of Taylor discloses the information processing apparatus according to claim 1. Furihata in view of Taylor further discloses, 
	wherein the first image is captured by an imaging apparatus mounted on the vehicle [Taylor ¶0068-¶0070; Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras].
	Additionally Taylor discloses in ¶0092 sensors/cameras may be on the vehicle and additionally in the environment. See claim 1 for motivation to combine. 

In regard to claim 8, Furihata in view of Taylor discloses the information processing apparatus according to claim 1. Furihata in view of Taylor further discloses ,
[Furihata ¶0070; a camera 3 (one type of an imaging unit according to the disclosure) configured to image the AGV 1 and the bogie 2 from above] disposed at a position at which the vehicle and the cargo can be observed [Furihata ¶0072; Based on an image imaged by the camera 3 to be described later, the information processing device 4 acquires various modes of the bogie 2 such as the number of the bogie 2 pulled by the AGV 1, a shape and a dimension of the bogie 2, a state of the cargo loaded on the bogie 2, and a total length from the AGV 1 at front to the last bogie 2. Taylor ¶0092; an environmental sensor to obtain data indicative of an environment of computing device 600, such as, but not limited to, an infrared sensor, an optical sensor, a light sensor, a camera].  
	See claim 1 for motivation to combine. 

In regard to claim 9, Furihata in view of Taylor discloses the information processing apparatus according to claim 1. Furihata in view of Taylor further discloses, 
	wherein the second image is captured by an imaging apparatus mounted on the vehicle [Taylor ¶0068-¶0070; Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras. Taylor ¶0037; map of the environment may be determined based on data from sensors on the vehicle, sensors on other vehicles, and/or sensors within the environment, and may indicate objects within the environment].
	Additionally Taylor discloses in ¶0092 sensors/cameras may be on the vehicle and additionally in the environment. See claim 1 for motivation to combine. 

In regard to claim 10, Furihata in view of Taylor discloses the information processing apparatus according to claim 1. Furihata in view of Taylor further discloses, further comprising 
	a storage unit configured to store a map for indicating a position of the object in the environment [Taylor ¶0111-¶0113; map may indicate the first object within the environment... map may be represented as an occupancy grid that includes a number of cells that represent corresponding areas in the environment. The control system may develop the occupancy grid within a coordinate frame that corresponds to a point-of-view (POV) of the sensor (e.g., sensor 806). Each cell may be assigned a state that indicates the status of the area represented by the cell. Particularly, a cell may be assigned as having an obstacle, free space, or unknown. Furihata ¶0108-¶0110], wherein the determination unit determines the control values based on the map such that the vehicle runs on a path where the object is not present [Taylor ¶0114-¶0115; a plurality of vehicle footprints 811, 813, 815, 817, 819, 821, 823, and 825 (i.e., footprints 811-825) projected along path 801... Each of footprints 811-825 indicates the area within the environment, or within the map representing the environment, that is planned to be occupied by vehicle 800 when vehicle 800 (e.g., the centroid of vehicle 800) is at the respective position along path 801... pose (i.e., position and orientation) of footprints 811-825 may be determined based on the physical size of vehicle 800 (e.g., mass and volume), as well as the steering angles and velocities planned to be commanded to vehicle 800 to cause vehicle 800 to follow path 801. Taylor ¶0130-¶0133; allowing the vehicle to avoid any obstacles along the tentative path portion].
	See claim 1 for motivation to combine. 

In regard to claim 14, Furihata in view of Taylor discloses the information processing apparatus according to claim 1. Furihata in view of Taylor further discloses, further comprising 
	a display unit configured to, based on the control values determined by the determination unit, show display information indicating a moving path of the vehicle [Taylor ¶0064-¶0065; user interface provided by warehouse management system 210 can provide one or more user interface functions for system 300...  presenting data related to location, battery status, state of charge, etc. of one or more robotic devices; enabling generation and sending of inventory task instruction(s), task/mission instruction(s), plan(s), path(s) and/or trajectory/trajectories to one or more of robotic device(s) 120. Taylor ¶0086; User interface module 601 can also be configured to provide output to user display devices].
	See claim 1 for motivation to combine. 

In regard to claim 15, Furihata in view of Taylor discloses the information processing apparatus according to claim 1. Furihata in view of Taylor further discloses, 
[Furihata ¶0110; three-dimensional coordinates on the map data. Taylor ¶0112; map may represent the environment in three dimensions] including a height of the cargo [Furihata ¶0110; positions of the AGV 1 and the bogies 2 c and 2 d are converted, based on a relationship between pixel coordinates of positions (centers) of the AGV 1 and the bogies 2 c and 2 d on the image data and three-dimensional coordinates on the map data obtained by imaging the AGV 1 and the bogies 2 c and 2 d by the cameras 3, into three-dimensional coordinates while adding a height (Z) with respect to the travel route R to coordinates (X, Y) on the map data], and 
	wherein the determination unit determines the control values based on the three- dimensional map [Taylor ¶0112-¶0115; map may represent the environment in three dimensions...  Each of footprints 811-825 indicates the area within the environment, or within the map representing the environment, that is planned to be occupied by vehicle 800 when vehicle 800 (e.g., the centroid of vehicle 800) is at the respective position along path 801...  pose (i.e., position and orientation) of footprints 811-825 may be determined based on the physical size of vehicle 800 (e.g., mass and volume), as well as the steering angles and velocities planned to be commanded to vehicle 800 to cause vehicle 800 to follow path 801. Furihata ¶0108-¶0109; AGV 1 travels while pulling the bogie 2 in accordance with the operation instruction so as to trace the travel route R set in the travel course based on the map data and the route data]. 
	See claim 1 for motivation to combine. 

In regard to claim 16, Furihata discloses an information processing apparatus for determining control values for controlling a position of a vehicle [¶0069; traveling control system for a transport vehicle (hereinafter, referred to as an AGV). ¶0101;  AGV 1 travels in an operation region in accordance with pre-stored map data and route data while pulling the bogie 2] for conveying a cargo [¶0069; cargo is loaded onto or unloaded from the bogie 2], the information processing apparatus comprising: 
	one or more processors [¶0071; information processing device 4 is a computer for managing the operation of the AGV 1] configured to function as: 
[¶0092; , the arithmetic processing unit 14 determines more specific numerical values such as dimensions and weights of the AGV 1 and the bogies 2 a and 2 b with reference to the mode table described above. For example, various pieces of information such as a length L, a width W, and a weight of the AGV 1 are determined] and a moving path [¶0071;  information processing device 4 creates route data (in other words, route information) based on map data (in other words, map information) of a travel course or an operation plan of the AGV 1 from measurement data of the travel course received from the AGV 1] based on information for identifying a three-dimensional shape of the cargo [¶0110; states of the AGV 1 and the bogies 2 c and 2 d are acquired based on the detected characteristic units 22 and 25 (step S14)... acquired positions of the AGV 1 and the bogies 2 c and 2 d into three-dimensional coordinates... three-dimensional coordinates while adding a height (Z) with respect to the travel route R to coordinates (X, Y) on the map data. ¶0136;  three-dimensional positions, including a height with respect to the travel route R, of the AGV characteristic unit 22 and the bogie characteristic unit 25 can be separately detected. ¶0072; information processing device 4 acquires various modes of the bogie 2 such as the number of the bogie 2 pulled by the AGV 1, a shape and a dimension of the bogie 2, a state of the cargo loaded on the bogie 2, and a total length from the AGV 1 at front to the last bogie 2. ¶0098; number, shape, and dimension of the bogie 2 pulled by the AGV 1] estimated based on an image captured by an imaging apparatus [¶0072; Based on an image imaged by the camera 3 to be described later, the information processing device 4 acquires various modes of the bogie 2 such as the number of the bogie 2 pulled by the AGV 1, a shape and a dimension of the bogie 2, a state of the cargo loaded on the bogie 2, and a total length from the AGV 1 at front to the last bogie 2. ¶0087;  camera 3 includes a lens, a CCD, a wireless communication unit (not shown), and the like, and outputs image data obtained by imaging the AGV 1 and the bogie 2 on the travel course], and a three-dimensional map representing three-dimensional image features of an environment where the vehicle moves [¶0110-¶0111; three-dimensional coordinates on the map data... arithmetic processing unit 14 stores (or updates) the three-dimensional coordinates obtained by conversion as comparison route data used for comparison with pre-stored route data (step S16). ¶0089; the shape of the bogie 2, and the presence or absence of protrusion of the cargo B, and acquires coordinates of the center of the bogie 2 on the map data by calculation]. 
	Furihata does not explicitly disclose an image captured by an imaging apparatus mounted on the vehicle ... a determination unit configured to, based on the combination, determine the control values for running on the moving path where the cargo and an object in the environment do not interfere with each other. However Taylor discloses, 
	an acquisition unit configured to acquire a combination of an amount of the cargo and a moving path [¶0115; pose (i.e., position and orientation) of footprints 811-825 may be determined based on the physical size of vehicle 800 (e.g., mass and volume), as well as the steering angles and velocities planned to be commanded to vehicle 800 to cause vehicle 800 to follow path 801] based on information for identifying a three-dimensional shape of the cargo [¶0039; a size of the vehicle, a load carried by the vehicle, and/or a task assigned to the vehicle, among other factors. ¶0115;  pose (i.e., position and orientation) of footprints 811-825 may be determined based on the physical size of vehicle 800 (e.g., mass and volume)] estimated based on an image captured by an imaging apparatus mounted on the vehicle [¶0070; Onboard sensors 322 can include one or more navigation lasers, laser scanners, cameras. ¶0112; map may be determined based on data from sensor 806, other sensors on other vehicles within the environment, or other sensors positioned at fixed locations within the environment. The map may represent a fusion of information from multiple different sensors, or from multiple different types of sensors], and a three-dimensional map representing three-dimensional image features of an environment where the vehicle moves [¶0111-¶0112; map may indicate the first object ... representations of physical features within the environment detected by the sensors... map may represent the environment in three dimensions, and may therefore represent a volume of space centered around the vehicle. ¶0037; map of the environment may be determined based on data from sensors on the vehicle, sensors on other vehicles, and/or sensors within the environment, and may indicate objects within the environment. ¶0112; map may be determined based on data from sensor 806, other sensors on other vehicles within the environment, or other sensors positioned at fixed locations within the environment]; and 
[¶0121;  physical and kinematic properties of vehicle 800 (e.g., speed, mass, load carried, etc.). ¶0147;  larger thresholds may provide additional clearance for any portions of the load extending beyond the physical size of the vehicle. ¶0074; localization component can read data from vehicle sensors and integrate prior state information of robotic device 120 to determine a pose of robotic device 120. The pose can be determined relative to one or more detected landmarks/points of interest, such as pallets or other objects. ¶0053; location information about one or more positions of one or more obstacles from obstacle detection subsystem 134. ¶0112-¶0113; map may represent a threshold extent of the environment around the vehicle (e.g., a 10 meter by 10 meter square centered around the vehicle)... map may be represented as an occupancy grid that includes a number of cells that represent corresponding areas in the environment...  Cells with obstacles may represent physical features within the environment, including fixed, movable, and mobile objects. Table 1; obstacle proximity], determine the control values for running on the moving path where the cargo and an object in the environment do not interfere with each other [¶0039; vehicle footprints may be used as a filter to identify which of the objects indicated by the map are potential obstacles. Specifically, intersections between the vehicle footprints and the objects may be determined to identify expected collisions... buffer region may be placed around each of the objects identified as an obstacle. The buffer region may operate to enforce a minimum distance (i.e., a first threshold distance) away from the obstacle at which the vehicle is to stop to avoid colliding with the obstacle. The minimum distance may be based on a size of the obstacle, a type or classification of the obstacle, a speed of the vehicle, a size of the vehicle, a load carried by the vehicle, and/or a task assigned to the vehicle, among other factors. ¶0118-¶0124; object 808 c, with which vehicle 800 is predicted to collide, surrounded by a buffer 826 (i.e., an obstacle buffer). The buffer may be a circle having a radius equal to the threshold distance (i.e., a first threshold distance or a collision threshold distance). ¶0133-¶0136; control system may cause the vehicle to follow the executable path portion... path may thus be trimmed to stop the vehicle at least the buffer distance away from the closest one of the multiple intersecting obstacles. ¶0054; Servo drives 152 can receive control signals, such as trajectories 144, from onboard software 130, and can provide electric current to the servomechanism(s) to produce motion proportional to the control signals. ¶0143; When the control system determines, for example, that footprint 813 is situated within the second threshold distance of object 808 a, but does not intersect with object 808 a itself, a speed of vehicle 800 at position 812 may be limited to a first speed limit].
	See claim 1 for elaboration on Furihata and Taylor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Furihata with the control  and on-board camera as disclosed by Taylor in order to provide safe autonomous navigation wherein collisions can be avoided by ensuring buffer distance is maintained between the vehicle and unexpected objects [Taylor ¶0001-¶0004, ¶0034-¶0038, ¶0137-¶0142]. As noted by Taylor, autonomous vehicle navigation is desirable in warehouse situations and controlling the vehicle in the disclosed manner such that a minimum distance exists between the vehicle/cargo and nearby objects allows for safe and autonomous vehicle navigation. As additionally noted by Taylor in ¶0112, fusing sensor data including data from environmental sensors (like Furihata) and on-board vehicle sensors can provide an accurate representation of the area around the vehicle. 

In regard to claim 17, Furihata discloses an information processing apparatus for determining control values for controlling a position of a vehicle [¶0069; traveling control system for a transport vehicle (hereinafter, referred to as an AGV). ¶0101;  AGV 1 travels in an operation region in accordance with pre-stored map data and route data while pulling the bogie 2] for conveying a cargo [¶0069; cargo is loaded onto or unloaded from the bogie 2], the information processing apparatus comprising: 
	one or more processors [¶0071; information processing device 4 is a computer for managing the operation of the AGV 1] configured to function as: 
	an acquisition unit configured to acquire first information for identifying a three- dimensional shape of the cargo [¶0110; states of the AGV 1 and the bogies 2 c and 2 d are acquired based on the detected characteristic units 22 and 25 (step S14)... acquired positions of the AGV 1 and the bogies 2 c and 2 d into three-dimensional coordinates... three-dimensional coordinates while adding a height (Z) with respect to the travel route R to coordinates (X, Y) on the map data. ¶0136;  three-dimensional positions, including a height with respect to the travel route R, of the AGV characteristic unit 22 and the bogie characteristic unit 25 can be separately detected. ¶0072; information processing device 4 acquires various modes of the bogie 2 such as the number of the bogie 2 pulled by the AGV 1, a shape and a dimension of the bogie 2, a state of the cargo loaded on the bogie 2, and a total length from the AGV 1 at front to the last bogie 2. ¶0098; number, shape, and dimension of the bogie 2 pulled by the AGV 1] based on a first image as a captured image of the cargo [¶0072; Based on an image imaged by the camera 3 to be described later, the information processing device 4 acquires various modes of the bogie 2 such as the number of the bogie 2 pulled by the AGV 1, a shape and a dimension of the bogie 2, a state of the cargo loaded on the bogie 2, and a total length from the AGV 1 at front to the last bogie 2. ¶0087;  camera 3 includes a lens, a CCD, a wireless communication unit (not shown), and the like, and outputs image data obtained by imaging the AGV 1 and the bogie 2 on the travel course], and second information for identifying a distance between an a three-dimensional object in the an environment where the vehicle moves and the vehicle including the cargo [¶0078; laser sensor 11 included in the AGV 1 is provided in front of the AGV 1, and measures a distance from the AGV 1 to an obstacle] ... a three-dimensional map representing three-dimensional image features of the environment [¶0110; three-dimensional coordinates on the map data]; and 
	a determination unit configured to... determine the control values for running on a path where the cargo and the object do not collide with each other [¶0098;  the information processing device 4 to perform speed adjustment, and the AGV 1 travels along a set travel route. That is, the traveling of the AGV 1 is controlled based on the modes of the AGV 1 and the bogie 2. Such a control prevents unstable traveling when the AGV 1 travels while pulling the bogies 2 a and 2 b loading the cargo or the like. Accordingly, regardless of the modes such as the number, shape, and dimension of the bogie 2 pulled by the AGV 1, wobbling during the traveling of the AGV 1 and the bogie 2 can be prevented and the AGV 1 and the bogie 2 can travel along the scheduled travel route R. As a result, the AGV 1 and the bogies 2 a and 2 b can be prevented from coming into contact with an article or a structure provided in the vicinity of the travel course].
by using a three- dimensional map. However Taylor discloses,
	an acquisition unit configured to acquire first information for identifying a three- dimensional shape of the cargo [¶0039; a size of the vehicle, a load carried by the vehicle, and/or a task assigned to the vehicle, among other factors. ¶0115;  pose (i.e., position and orientation) of footprints 811-825 may be determined based on the physical size of vehicle 800 (e.g., mass and volume)] ... and second information for identifying a distance between an a three-dimensional object in the an environment where the vehicle moves and the vehicle including the cargo [¶0118; footprints 823 and 825 each intersect with object 808 c... distance of object 808 a. ¶0143; vehicle speed buffers may be used to detect whether any of footprints 811-825 are within a second threshold distance (i.e., a speed threshold distance) of the objects within the environment. ¶0111; vehicle footprint indicating an area within a map of the environment to be occupied by the vehicle at the respective position. The map may indicate the first object within the environment. ¶0136;  first ordinal position may be one that corresponds to a vehicle footprint that is within the threshold distance of any one of the multiple intersecting obstacles] by using a three- dimensional map representing three-dimensional image features of the environment [¶0111-¶0112; map may indicate the first object ... representations of physical features within the environment detected by the sensors... map may represent the environment in three dimensions, and may therefore represent a volume of space centered around the vehicle] generated based on a captured second image of the environment [¶0037; map of the environment may be determined based on data from sensors on the vehicle, sensors on other vehicles, and/or sensors within the environment, and may indicate objects within the environment. ¶0112; map may be determined based on data from sensor 806, other sensors on other vehicles within the environment, or other sensors positioned at fixed locations within the environment. ¶0070; sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. ¶0078;  Device sensor(s) 338 can include one or more sensors that can provide data related to controlling and/or operating robotic device(s) 120. The data can provide information about an environment about robotic device(s) 120, such as but not limited to, localization information, position estimates, and mapping data. For example, device sensor(s) 338 can include one or more lasers (e.g., two-dimensional (2D) lasers, safety lasers, laser scanners), cameras]; and 
	a determination unit configured to, based on the first information [¶0121;  physical and kinematic properties of vehicle 800 (e.g., speed, mass, load carried, etc.). ¶0147;  larger thresholds may provide additional clearance for any portions of the load extending beyond the physical size of the vehicle] and the second information [¶0074; localization component can read data from vehicle sensors and integrate prior state information of robotic device 120 to determine a pose of robotic device 120. The pose can be determined relative to one or more detected landmarks/points of interest, such as pallets or other objects. ¶0053; location information about one or more positions of one or more obstacles from obstacle detection subsystem 134. ¶0112-¶0113; map may represent a threshold extent of the environment around the vehicle (e.g., a 10 meter by 10 meter square centered around the vehicle)... map may be represented as an occupancy grid that includes a number of cells that represent corresponding areas in the environment...  Cells with obstacles may represent physical features within the environment, including fixed, movable, and mobile objects. Table 1; obstacle proximity], determine the control values for running on a path where the cargo and the object do not collide with each other [¶0039; vehicle footprints may be used as a filter to identify which of the objects indicated by the map are potential obstacles. Specifically, intersections between the vehicle footprints and the objects may be determined to identify expected collisions... buffer region may be placed around each of the objects identified as an obstacle. The buffer region may operate to enforce a minimum distance (i.e., a first threshold distance) away from the obstacle at which the vehicle is to stop to avoid colliding with the obstacle. The minimum distance may be based on a size of the obstacle, a type or classification of the obstacle, a speed of the vehicle, a size of the vehicle, a load carried by the vehicle, and/or a task assigned to the vehicle, among other factors. ¶0118-¶0124; object 808 c, with which vehicle 800 is predicted to collide, surrounded by a buffer 826 (i.e., an obstacle buffer). The buffer may be a circle having a radius equal to the threshold distance (i.e., a first threshold distance or a collision threshold distance). ¶0133-¶0136; control system may cause the vehicle to follow the executable path portion... path may thus be trimmed to stop the vehicle at least the buffer distance away from the closest one of the multiple intersecting obstacles. ¶0054; Servo drives 152 can receive control signals, such as trajectories 144, from onboard software 130, and can provide electric current to the servomechanism(s) to produce motion proportional to the control signals. ¶0143; When the control system determines, for example, that footprint 813 is situated within the second threshold distance of object 808 a, but does not intersect with object 808 a itself, a speed of vehicle 800 at position 812 may be limited to a first speed limit].
	See claim 1 for elaboration on Furihata and Taylor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Furihata with the control as disclosed by Taylor in order to provide safe autonomous navigation wherein collisions can be avoided by ensuring buffer distance is maintained between the vehicle and unexpected objects [Taylor ¶0001-¶0004, ¶0034-¶0038, ¶0137-¶0142]. As noted by Taylor, autonomous vehicle navigation is desirable in warehouse situations and controlling the vehicle in the disclosed manner such that a minimum distance exists between the vehicle/cargo and nearby objects allows for safe and autonomous vehicle navigation.

In regard to claim 18, this claim is drawn to a method corresponding to the apparatus of claim 1 wherein claim 18 contains the same limitations as claim 1 and is therefore rejected upon the same basis. 

In regard to claim 19, Furihata discloses an information processing system including an imaging apparatus [¶0070; camera 3 (one type of an imaging unit according to the disclosure)] and an information processing apparatus [¶0069; information processing device 4] for determining control values for controlling a position of a vehicle for conveying a cargo [¶0069; traveling control system for a transport vehicle (hereinafter, referred to as an AGV). ¶0101;  AGV 1 travels in an operation region in accordance with pre-stored map data and route data while pulling the bogie 2], wherein the imaging apparatus is disposed at a position at which the vehicle and the cargo can be observed [¶0072; Based on an image imaged by the camera 3 to be described later, the information processing device 4 acquires various modes of the bogie 2 such as the number of the bogie 2 pulled by the AGV 1, a shape and a dimension of the bogie 2, a state of the cargo loaded on the bogie 2, and a total length from the AGV 1 at front to the last bogie 2], and wherein the information processing apparatus comprises: 
	an acquisition unit configured to acquire first information for identifying a three- dimensional shape of the cargo [¶0110; states of the AGV 1 and the bogies 2 c and 2 d are acquired based on the detected characteristic units 22 and 25 (step S14)... acquired positions of the AGV 1 and the bogies 2 c and 2 d into three-dimensional coordinates... three-dimensional coordinates while adding a height (Z) with respect to the travel route R to coordinates (X, Y) on the map data. ¶0136;  three-dimensional positions, including a height with respect to the travel route R, of the AGV characteristic unit 22 and the bogie characteristic unit 25 can be separately detected. ¶0072; information processing device 4 acquires various modes of the bogie 2 such as the number of the bogie 2 pulled by the AGV 1, a shape and a dimension of the bogie 2, a state of the cargo loaded on the bogie 2, and a total length from the AGV 1 at front to the last bogie 2. ¶0098; number, shape, and dimension of the bogie 2 pulled by the AGV] based on a captured first image of the cargo [¶0072; Based on an image imaged by the camera 3 to be described later, the information processing device 4 acquires various modes of the bogie 2 such as the number of the bogie 2 pulled by the AGV 1, a shape and a dimension of the bogie 2, a state of the cargo loaded on the bogie 2, and a total length from the AGV 1 at front to the last bogie 2. ¶0087;  camera 3 includes a lens, a CCD, a wireless communication unit (not shown), and the like, and outputs image data obtained by imaging the AGV 1 and the bogie 2 on the travel course], and second information for identifying a distance between an object in the and environment where the vehicle moves and the vehicle [¶0078; laser sensor 11 included in the AGV 1 is provided in front of the AGV 1, and measures a distance from the AGV 1 to an obstacle] ... a three dimensional map representing three-dimensional image features of the environment [¶0110; three-dimensional coordinates on the map data]. 
	Furihata does not explicitly disclose second information for identifying a distance between an object in the an environment where the vehicle moves and the vehicle including the cargo by using a three-dimensional map representing three-dimensional image features of the environment generated based on a captured second image of the environment; and a determination unit configured to, based on the first information and the second information, determine the control values for preventing the cargo and the object from coming closer than a predetermined distance. However Taylor discloses,
	an acquisition unit configured to acquire first information for identifying a three- dimensional shape of the cargo [¶0039; a size of the vehicle, a load carried by the vehicle, and/or a task assigned to the vehicle, among other factors] ... second information for identifying a distance between an object in the and environment where the vehicle moves and the vehicle including the cargo [¶0118; footprints 823 and 825 each intersect with object 808 c... distance of object 808 a. ¶0143; vehicle speed buffers may be used to detect whether any of footprints 811-825 are within a second threshold distance (i.e., a speed threshold distance) of the objects within the environment. ¶0111; vehicle footprint indicating an area within a map of the environment to be occupied by the vehicle at the respective position. The map may indicate the first object within the environment. ¶0136;  first ordinal position may be one that corresponds to a vehicle footprint that is within the threshold distance of any one of the multiple intersecting obstacles] by using a three dimensional map representing three- dimensional image features of the environment [¶0111-¶0112; map may indicate the first object ... representations of physical features within the environment detected by the sensors... map may represent the environment in three dimensions, and may therefore represent a volume of space centered around the vehicle] generated based on a captured second image of the environment [¶0037; map of the environment may be determined based on data from sensors on the vehicle, sensors on other vehicles, and/or sensors within the environment, and may indicate objects within the environment. ¶0112; map may be determined based on data from sensor 806, other sensors on other vehicles within the environment, or other sensors positioned at fixed locations within the environment. ¶0070; sensors 322 can include one or more navigation lasers, laser scanners, cameras, and/or other sensors for navigating and/or controlling onboard system 320. ¶0078;  Device sensor(s) 338 can include one or more sensors that can provide data related to controlling and/or operating robotic device(s) 120. The data can provide information about an environment about robotic device(s) 120, such as but not limited to, localization information, position estimates, and mapping data. For example, device sensor(s) 338 can include one or more lasers (e.g., two-dimensional (2D) lasers, safety lasers, laser scanners), cameras]; and 
[¶0121;  physical and kinematic properties of vehicle 800 (e.g., speed, mass, load carried, etc.). ¶0147;  larger thresholds may provide additional clearance for any portions of the load extending beyond the physical size of the vehicle] and the second information [¶0074; localization component can read data from vehicle sensors and integrate prior state information of robotic device 120 to determine a pose of robotic device 120. The pose can be determined relative to one or more detected landmarks/points of interest, such as pallets or other objects. ¶0053; location information about one or more positions of one or more obstacles from obstacle detection subsystem 134. ¶0112-¶0113; map may represent a threshold extent of the environment around the vehicle (e.g., a 10 meter by 10 meter square centered around the vehicle)... map may be represented as an occupancy grid that includes a number of cells that represent corresponding areas in the environment...  Cells with obstacles may represent physical features within the environment, including fixed, movable, and mobile objects. Table 1; obstacle proximity], determine the control values for preventing the cargo and the object from coming closer than a predetermined distance [¶0039; vehicle footprints may be used as a filter to identify which of the objects indicated by the map are potential obstacles. Specifically, intersections between the vehicle footprints and the objects may be determined to identify expected collisions... buffer region may be placed around each of the objects identified as an obstacle. The buffer region may operate to enforce a minimum distance (i.e., a first threshold distance) away from the obstacle at which the vehicle is to stop to avoid colliding with the obstacle. The minimum distance may be based on a size of the obstacle, a type or classification of the obstacle, a speed of the vehicle, a size of the vehicle, a load carried by the vehicle, and/or a task assigned to the vehicle, among other factors. ¶0118-¶0124; object 808 c, with which vehicle 800 is predicted to collide, surrounded by a buffer 826 (i.e., an obstacle buffer). The buffer may be a circle having a radius equal to the threshold distance (i.e., a first threshold distance or a collision threshold distance). ¶0133-¶0136; control system may cause the vehicle to follow the executable path portion... path may thus be trimmed to stop the vehicle at least the buffer distance away from the closest one of the multiple intersecting obstacles. ¶0054; Servo drives 152 can receive control signals, such as trajectories 144, from onboard software 130, and can provide electric current to the servomechanism(s) to produce motion proportional to the control signals. ¶0143; When the control system determines, for example, that footprint 813 is situated within the second threshold distance of object 808 a, but does not intersect with object 808 a itself, a speed of vehicle 800 at position 812 may be limited to a first speed limit].
	See claim 1 for elaboration on Furihata and Taylor. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by Furihata with the control as disclosed by Taylor in order to provide safe autonomous navigation wherein collisions can be avoided by ensuring buffer distance is maintained between the vehicle and unexpected objects [Taylor ¶0001-¶0004, ¶0034-¶0038, ¶0137-¶0142]. As noted by Taylor, autonomous vehicle navigation is desirable in warehouse situations and controlling the vehicle in the disclosed manner such that a minimum distance exists between the vehicle/cargo and nearby objects allows for safe and autonomous vehicle navigation. 

In regard to claim 20, this claim is drawn to a non-transitory computer-readable storage medium storing a program for causing a computer to execute an information processing method that performs the functions of the apparatus of claim 1 wherein claim 20 contains the same limitations as claim 1 and is therefore rejected upon the same basis. Furihata further discloses in ¶0088 that the system may be implemented using a program/instructions stored on a medium that are executed by a computer.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furihata et al. (US 2021/0004009) (hereinafter Furihata) in view of Taylor (US 2019/0196480) in view of Choi (US 2020/0066036).

In regard to claim 2, Furihata in view of Taylor discloses the information processing apparatus according to claim 1. Neither Furihata nor Taylor explicitly disclose, wherein the acquisition unit acquires the first information based on a learned model which inputs the first image and outputs a size of the cargo. However Choi discloses, 
[¶0070-¶0071; object detection apparatus detects an object from an image 100 based on an object detection model. The object detection model is a model trained to output information associated with a location, a size and a pose of the object from the image 100... object detection apparatus acquires the image 100 using a sensor. ¶0081; dimension of the object is information indicating a size of the object, and includes, for example, a height, a width and a length of the object].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Furihata in view of Taylor with the trained model as disclosed by Choi in order to provide highly accurate object detection capable of determining object location, size, and pose [Choi ¶0002-¶0010, ¶0070-¶0076, ¶0131, ¶0144]. As disclosed by Choi, using trained models provides high accuracy object parameter detection from input images.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furihata et al. (US 2021/0004009) (hereinafter Furihata) in view of Taylor (US 2019/0196480) in view of Watts (US 9,358,975).

In regard to claim 5, Furihata in view of Taylor discloses the information processing apparatus according to claim 1. Neither Furihata nor Taylor explicitly disclose, wherein the determination unit determines the predetermined distance based on a height of a level difference existing on a running path in the environment. However Watts discloses, 
	wherein the determination unit determines the predetermined distance based on a height of a level difference existing on a running path in the environment [column 20, lines 39-50; if load height 320 is larger than the height of the vehicle, and the load would not achieve vertical clearance in certain areas of the surrounding environment 400, the vehicle 300 may then be restricted from entering those areas to prevent a collision between the load 302 and the surrounding environment 400. column 5, lines 51-59; minimum distances between the objects in the environment (e.g., other pallets, humans, walls, ceilings) and the vehicle can be specified. column 24, lines 41-55;  load dimensions may include a load height, a load length, and a load with. In additional examples, the load height may be measured from the ground to the top of the load height].
	As disclosed by Watts, the system can determine the load height of the load carried by the vehicle as well as vertical clearance heights of surrounding areas. If the height difference indicates the load would collide with the surrounding area, the surrounding area is effectively treated as an obstacle. As further noted above, based on an area being an obstacles/ceiling area, a minimum distance is established wherein the minimum distance ensures the vehicle/load and the area/obstacle do not collide. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Furihata in view of Taylor with the height level as disclosed by Watts in order to prevent the vehicle from colliding with ceilings or areas in the surrounding environment that do not have enough vertical clearance for the load [Watts column 20, lines 39-50]. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furihata et al. (US 2021/0004009) (hereinafter Furihata) in view of Taylor (US 2019/0196480) in view of Kazama et al. (US 2017/0183155) (hereinafter Kazama).

In regard to claim 11, Furihata in view of Taylor discloses the information processing apparatus according to claim 10. Furihata in view of Taylor further discloses, 
	wherein the map represents a three-dimensional environment [Furihata ¶0110; three-dimensional coordinates on the map data. Taylor ¶0112; map may represent the environment in three dimensions, and may therefore represent a volume of space centered around the vehicle]. 
	See claim 1 for motivation to combine. Although both Furihata and Taylor disclose that height information may be determined and that objects may be avoided and one of ordinary skill in the art would readily appreciate that the footprints of Taylor in three-dimensions would mean that the control values are based on height of the bogie/cargo, in order to explicitly disclose extracting a "height of the cargo" from the map, Kazama discloses, 
[¶0063; map information of the region in which the conveying vehicle 1 moves... describe information representing the size of the article that is placed on the attachment 2 and can move in each space. ¶0067-¶0069; size (e.g., height) of the articles...  In that case, the size of the article that can pass under the rack 401, included in the map information read out by the determination unit 104 of the conveying vehicle 402, is different from the size of the article that can pass under the rack 401, included in the map information read out by the determination unit 104 of the conveying vehicle 403... restriction (that is, the conveying vehicle 403 cannot pass under the rack 401) is transmitted to the control unit 105 (step 204)...  control unit 105 receives position information in which the conveying vehicle 1 can pass, obtained from the determination unit 104, and imposes a restriction on the moving path of the conveying vehicle 1 in order that the conveying vehicle 1 moves only in the position in which the conveying vehicle 1 can pass].
	As disclosed by Kazama, map information is stored wherein the map information includes size information of the self/conveying vehicle as well as size information about surrounding objects/obstacles. As noted above, the size information corresponds to height values. Based on the vehicle's loaded article (i.e. "cargo") height information which is obtained from the map information, it is determined whether or not a vehicle can pass through/under a given region. The vehicle is controlled to follow a path where the vehicle will not collide with surrounding objects. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus disclosed by Furihata in view of Taylor with the map including height information as disclosed by Kazama in order to determine whether or not the vehicle can pass under various elements, thus improving overall navigation [Kazama ¶0063-¶0070]. As disclosed by Kazama, considering the height of the vehicle's load/article and the heights of surrounding regions an optimal path for the vehicle can be determined that does not result in overhead collisions with the environment. 

In regard to claim 12, Furihata in view of Taylor discloses the information processing apparatus according to claim 1. Neither Furihata nor Taylor explicitly disclose, wherein the acquisition unit acquires 
	wherein the acquisition unit acquires information indicating a type of the cargo [¶0120; when a camera is mounted as the sensor 111, it may identify and obtain information of the weight of an article printed on the article. ¶0056; optimally control the movement of the conveying vehicle 1 according to the attribute of the attachment 2 and the placed article...  attribute of the attachment 2 (that may be a fixed value regardless of the weight of the article, or a value according to the weight of the article)], and 
	wherein the determination unit determines the control values depending on the type of the cargo based on the information indicating the type of the cargo [¶0032; determination criteria DB 106 stores, for each attribute (e.g., type) of the attachment 2, the determination criteria as to whether performance related to the movement of the conveying vehicle 1 to which the attachment 2 having the attribute is attached (e.g., a moving speed, an acceleration, a moving distance, a distance between the conveying vehicle 1 and another conveying vehicle 1, or a path through which the conveying vehicle 1 can pass) is restricted. ¶0056; determination criteria DB 106 include information representing the upper limit of the acceleration corresponding to the attribute of the attachment 2 (that may be a fixed value regardless of the weight of the article, or a value according to the weight of the article). ¶0135-¶0138; when the type of the attachment 2 is a belt conveyor, and the attachment 2 is coupled to a belt conveyor attached to at least another conveying vehicle 1 to form one long belt conveyor, the movement of the conveying vehicle 1 may be restricted so as to hold the distance between the conveying vehicle 1 and the adjacent conveying vehicle 1 constant... determination criteria DB 106 may include information that associates the weight of the attachment 2 itself, with the weight of an article and a moving distance, and the determination unit 104 may determine that the moving distance of the conveying vehicle 1 is restricted, based on information from the reception unit 103]. 
	Similar to claim 11, Kazama discloses monitoring a conveying vehicle with an attachment/article included thereon. As noted above, the system can determine attributes of the attachment and/or article . 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furihata et al. (US 2021/0004009) (hereinafter Furihata) in view of Taylor (US 2019/0196480) in view of Shah et al. (US 2019/0194005) (hereinafter Shah).

In regard to claim 13, Furihata in view of Taylor discloses the information processing apparatus according to claim 1. Neither Furihata nor Taylor explicitly disclose, wherein the acquisition unit updates the first information based on a change of the first image, and wherein the determination unit determines the control values depending on a shape of the cargo in a case where the shape of the cargo changes, based on the updated first information. However Shah discloses, 
	wherein the acquisition unit updates the first information based on a change of the first image [¶0120-¶0122; sensor 306 may perform a scan of pallet 310, generating an initial plurality of sensor data points... first line, constituting the baseline geometric representation of the face of pallet 310, may be determined based on the filtered initial plurality of sensor data points... sensor 306 may generate subsequent pluralities of sensor data points... Each of the subsequent lines may be compared to the first line...  baseline and updated geometric representations may therefore be determined. ¶0106-¶0108;  determined position and orientation may also be used to monitor pallet 310 during engagement and pick-up for changes in pose which might indicate that pallet 310 is being pushed or dragged... focus on sensor data group 318 in order to monitor changes in position and orientation of pallet 310 during pallet engagement.., subsequent sensor data may be used to determine updated geometric representations of the face of pallet 310. ¶0038;  sensor may generate data indicative of at least two dimensions. The sensor may be, for example, a planar light detection and ranging (LIDAR) sensor, a three-dimensional (3D) LIDAR sensor, a ToF camera], and 
	wherein the determination unit determines the control values depending on a shape of the cargo in a case where the shape of the cargo changes, based on the updated first information [¶0106; determined position and orientation of pallet 310 may be used to determine a path for vehicle 300 to follow. ¶0109;  If one or more of the updated geometric representations deviates from the baseline geometric representation by more than a threshold extent or value...  If one or more of the updated geometric representations deviates from the baseline geometric representation by more than a threshold extent or value... Modifying motion of vehicle 300 may involve stopping vehicle 300, pivoting vehicle 300 to move tines 302 and 304 with respect to pallet 310, and/or determining an alternative path for vehicle 300 to follow. ¶0115-¶0116; control system may determine that the deviation between lines 328 and 324 is beyond that which could be attributed to sensor noise or inaccuracies... In response, the control system may modify motion of vehicle 300 to avoid pushing pallet 310 further by stopping vehicle 300, causing vehicle 300 to pivot to shake free of any snag between pallet 310 and tines 302 and 304, determining a new path for vehicle 300 to follow].
	As disclosed by Shah, sensor data can be used to determine an initial geometric representation (shape) of the pallet. As noted above, the sensor can be a camera and thus the sensor data can be the claimed "first information". The system compares first sensor data that was used to generate the initial geometric representation with second sensor data wherein the second sensor data is sensor data from the same sensor subsequent to the capture of the first sensor data. Based on the comparison, it is determined whether or not the geometric representation of the pallet has changed. If the geometric representation of the pallet has changed, the system controls the vehicle to move in an appropriate manner. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        February 28, 2022